Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about April 12, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed an act which, if committed by an adult, would constitute the crime of obstructing governmental administration in the second degree, and placed her on probation for a period of 18 months, unanimously reversed, on the law, without costs, and the petition dismissed.
As the presentment agency correctly concedes, the evidence adduced at the fact-finding hearing was legally insufficient. Appellant’s initial untruthfulness about the presence of a weapon inside the apartment, followed by her refusal to disclose its location, do not satisfy the elements of obstructing governmental administration (Penal Law § 195.05; People v Case, 42 NY2d 98, 102). Concur — Williams, J. P., Tom, Mazzarelli, Rubin and Friedman, JJ.